                          Case 2:17-cv-00162-APG-EJY Document 46 Filed 03/02/21 Page 1 of 3



                   1      FENNEMORE CRAIG, P.C.
                          Richard I. Dreitzer, Esq., NV Bar No. 6626
                   2      300 South Fourth Street, Suite 1400
                          Las Vegas, Nevada 89101
                   3      Telephone: (702) 692-8000
                          Facsimile: (702) 692-8099
                   4      Email: rdreitzer@fclaw.com

                   5      Attorneys for Defendants, BANK OF GEORGE
                          and T. RYAN SULLIVAN
                   6

                   7                                      UNITED STATES DISTRICT COURT

                   8                                            DISTRICT OF NEVADA

                   9      STEVEN TRANG, an individual,                            Case No.: 2:17-cv-00162-APG-EJY

                 10                         Plaintiff,
                                                                            STIPULATION TO PERMIT LATE FILING
                 11
                          vs.                                               OF RESPONSIVE PLEADING PURSUANT
                 12                                                            TO FRCP 6(B)(1)(b) AND LR IA 6-1
                          BANK OF GEORGE, a Domestic
                 13       Corporation; and T. RYAN SULLIVAN                               (FIRST REQUEST)
                          in his individual and professional capacity,
                 14
                                            Defendants.
                 15

                 16
                                     COMES NOW, Plaintiff, Steven Trang (hereinafter, “Trang”), by and through his
                 17
                          counsel of record, Andre Lagomarsino, Esq. of Lagomarsino Law and Defendants, Bank of
                 18
                          George, a Nevada corporation (hereinafter, “BOG”) and T. Ryan Sullivan (hereinafter,
                 19
                          “Sullivan”)(collectively referred to as “Defendants”), by and through their counsel of record,
                 20
                          Richard I. Dreitzer, Esq. of Fennemore Craig, P.C. and hereby stipulate to permit Defendants to
                 21
                          file a responsive pleading in this matter on or before March 15, 2021.
                 22
                                     While Defendants have been actively participating in this case since it became reactivated
                 23
                          on March 3, 2020, Defendants’ counsel recently recognized that their responsive pleading in this
                 24
                          matter should have already been filed, but had not been. This was the result of a calendaring
                 25
                          error within Defendant’s counsel’s office (i.e., excusable neglect), wherein Defendants’ date for
                 26
                          response was not added to counsel’s calendar following this Court’s entry of its Order Denying
                 27
                          Objection to Magistrate Judge’s Order (ECF No. 37). Counsel for Defendants apologizes to the
                 28

      300 S. 4th ST.      18199230
       SUITE 1400
LAS VEGAS, NEVADA 89101
      702-692-8000
                          Case 2:17-cv-00162-APG-EJY Document 46 Filed 03/02/21 Page 2 of 3



                   1      Court and counsel for Plaintiff for this oversight. Counsel for Trang has graciously accepted the
                   2      representation that this was an inadvertent mistake on the part of counsel for Defendants. Both
                   3      parties agree that each side has worked diligently to see this case progress since its reactivation.
                   4                 Specifically, since this matter was reactivated, the following has transpired:
                   5                 1.     Plaintiff filed their First Amended Complaint on May 1, 2020 (ECF No. 23)
                   6                 2.     Defendants filed their Motion to Strike First Amended Complaint on May 26,
                   7      2020 (ECF No. 25).
                   8                 3.     Plaintiff and Defendants convened their mandatory Fed. R. Civ. Proc. 26(f)
                   9      Meeting on July 7, 2020.
                 10                  4.     Plaintiff and Defendants submitted a Proposed Stipulated Discovery Plan and
                 11       Scheduling Order on July 20, 2020 (ECF No. 29), which was approved by the Court on July 21,
                 12       2020 (ECF No. 31).
                 13                  5.     Plaintiff served Defendants with their Rule 26(a)(1) Disclosures on July 21, 2020.
                 14                  6.     Defendants served Plaintiff with their Rule 26(a)(1) Disclosures on August 3,
                 15       2020.
                 16                  7.     Defendants’ Motion to Strike First Amended Complaint was granted in part and
                 17       denied in part by Magistrate Judge Youchah on September 9, 2020 (ECF No. 36).
                 18                  8.     Defendants filed an Objection to Magistrate Judge Youchah’s Order on
                 19       September 23, 2020 (ECF No. 37).
                 20                  9.     The Court denied Defendants’ Objection on October 9, 2020 (ECF No. 39).
                 21                  10.    Defendants and Plaintiff participated in an Early Neutral Evaluation (ENE)
                 22       proceeding before Magistrate Judge Youchah on October 16, 2020, which was ultimately
                 23       unsuccessful (ECF No. 42).
                 24                  11.    On December 8, 2020, Plaintiff and Defendants submitted a Stipulation for
                 25       Extension of Time as to the previously entered Discovery Plan and Scheduling Order, due to
                 26       Plaintiff having “…suffered a severe medical emergency event that sent him to the hospital with
                 27       debilitating long lasting symptoms” and was, at that time, “…unable to participate in discovery
                 28

      300 S. 4th St.
                                                                              2
       SUITE 1400         18199230
LAS VEGAS, NEVADA 89101
      702-692-8000
                          Case 2:17-cv-00162-APG-EJY Document 46 Filed 03/02/21 Page 3 of 3



                   1      in this case due to his temporary diminished capacity…” (ECF No. 43, pg. 3). The Court
                   2      ultimately approved this stipulation on December 9, 2020 (ECF No. 44).
                   3                 At this time, counsel for Plaintiff and Defendants anticipate that an additional Stipulation
                   4      for Extension of Time will be submitted to the Court in the near future, given Plaintiff’s
                   5      continued challenges in his recuperation. For this reason, counsel for Plaintiff and Defendants
                   6      agree that Plaintiff has suffered no prejudice from Defendants having not yet filed a responsive
                   7      pleading in this matter.
                   8                 Therefore, Plaintiff and Defendants respectfully request that Defendants be permitted to
                   9      file a responsive pleading in this matter on or before March 15, 2021.
                 10                  Dated this 2nd day of March, 2020.
                 11                                                               FENNEMORE CRAIG, P.C.
                 12                                                               By: /s/ Richard I. Dreitzer _______
                                                                                  RICHARD I. DREITZER, ESQ.
                 13                                                               NV Bar No. 6626
                                                                                  300 South Fourth Street, Suite 1400
                 14                                                               Las Vegas, Nevada 89101
                                                                                  Telephone: (702) 692-8000
                 15                                                               rdreitzer@fclaw.com
                                                                                  Attorneys for Defendants BANK              OF
                 16                                                               GEORGE and T. RYAN SULLIVAN
                 17                   Dated this 2nd day of March, 2020.

                 18                                                                LAGOMARSINO LAW FIRM

                 19                                                                By: /s/Andre M .Lagomarsino___
                                                                                   ANDRE M. LAGOMARSINO, ESQ.
                 20                                                                Nevada Bar No. 6711
                                                                                   3005 West Horizon Ridge Pkwy, #241
                 21                                                                Henderson, Nevada 89052
                                                                                   Telephone: (702) 383-2864
                 22                                                                aml@lagomarsinolaw.com
                                                                                   Attorneys for Plaintiff STEVEN
                 23                                                                TRANG

                 24                    IT IS SO ORDERED.

                 25

                 26                                       By:    _______________________________                  _
                                                                UNITED STATES MAGISTRATE JUDGE
                 27
                                                                Dated: March 2, 2021
                 28

      300 S. 4th St.
                                                                              3
       SUITE 1400         18199230
LAS VEGAS, NEVADA 89101
      702-692-8000
